Citation Nr: 0329238	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  92-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, currently assigned a 50 percent evaluation.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1990 rating decision from the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO), which confirmed a 20 percent for a back 
disability, classified as post-traumatic degenerative disc 
disease of the lumbar spine, and a 10 percent evaluation for 
post-traumatic stress disorder.  In March 1993, the Board 
remanded the case to the RO for further evidentiary and 
procedural development.  By a decision rendered October 25, 
1994, the Board granted an increased rating of 30 percent 
evaluation for the service-connected back disability (a 10 
percent evaluation for wedging of the T12 and L1 vertebral 
bodies under Diagnostic Code 5285 was granted and added to 
the 20 percent evaluation in effect for limitation of back 
motion under Diagnostic Code 5292), and denied an evaluation 
in excess of 10 percent for post-traumatic stress disorder.  
In a November 1994 rating decision, the RO implemented the 
October 25, 1994 Board decision's grant of an increased 
rating of 30 percent for the service-connected back 
disability, effective October 6, 1990 (on that November 1994 
rating decision sheet, the RO coded the service-connected 
back disability under Codes 5285 and 5292).  Thereafter, the 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court).  

In February 1995, the Deputy Vice Chairman of the Board 
denied appellant's motion for reconsideration of that 
decision.  In January 1996, the Secretary of the Department 
of Veterans Affairs (VA) and appellant, through his attorney, 
filed with the Court a Joint Motion for Remand and to Stay 
Further Proceedings, with respect to these aforementioned 
increased rating issues.  By Order rendered January 25, 1996, 
the Court granted the Joint Motion to Remand, vacated the 
Board's October 25, 1994, decision, and remanded the case for 
compliance with the instructions in the Motion.  Accordingly, 
in December 1996, the Board remanded the case to the RO for 
additional evidentiary development in compliance with the 
instructions in the Motion; and reframed that back disability 
rating issue as "entitlement to an increased rating for a 
back disability, classified as post-traumatic degenerative 
disc disease of the lumbar spine, currently assigned a 
30 percent evaluation."  

Subsequently, in October 2000, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder.  This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims.  While the appeal was pending, the Office of General 
Counsel for VA filed a Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  This Motion was made as a result of a change in 
the law governing the issues on appeal.  The appellant's 
representative indicated he did not oppose the Motion.  The 
Court granted the joint motion in October 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court.  

Thereafter, in August 2002, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder.  This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims.  While the appeal was pending, the appellant's 
representative and the Office of General Counsel for VA filed 
a Joint Motion requesting that the Court vacate that part of 
the decision by the Board that denied an increased evaluation 
in excess of 50 percent (a 10 percent evaluation for wedging 
of the T12 and L1 vertebral bodies under Diagnostic Code 5282 
added to a 40 percent evaluation for limitation of back 
motion under Diagnostic Code 5292) for a service connected 
back disability, classified as post traumatic degenerative 
disc disease of the lumbar spine with anterior wedging of T12 
and L1 vertebral bodies and an evaluation in excess of 10 
percent for a psychiatric disability classified as post 
traumatic stress disorder and remanded the case for 
readjudication of the claim.  The Court granted the joint 
motion in March 2003 and the case was returned to the Board 
for compliance with the directives that were specified by the 
Court.  

A hearing was held at the RO before a local hearing officer 
in September 1991; a transcript of the hearing is of record.


REMAND

Pursuant to the Court Order of March 2003 and Joint Motion of 
January 2003, a remand is again required in this case.

The appellant reports treatment at private and VA facilities 
since 1998.  Therefore, these treatment records, as specified 
by the appellant, should be obtained.

As to the service connected back disability, classified as 
post-traumatic degenerative disc disease of the lumbar spine, 
during the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002. 

Under the criteria effective from September 23, 2002, ratings 
are assigned based on incapacitating episodes.  A 20 percent 
rating is assigned where there have incapacitating episodes 
have a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned where there have been incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is assigned 
with incapacitating episodes having a total of at least 6 
weeks during the past 12 months.  Ratings are also for 
assignment based on chronic orthopedic and neurologic 
manifestations if that results in a higher rating. 

Additionally during the course of this appeal, the portion of 
the Schedule for Rating Disabilities - Musculoskeletal System 
(4.71a) that involves disabilities of the spine was changed.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The change 
was effective September 26, 2003 and provides new criteria 
for rating disorders of the spine.  Additionally the sections 
for consideration have been renumbered from diagnostic codes 
5235-5243.  These criteria should be considered by the RO 
prior to any Board decision.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Therefore, in light of the changes to the rating criteria for 
rating the spine, and due to the appellant's contentions that 
his disability has worsened since the last VA examination in 
July 1998, a new examination to fully evaluate the service 
connected back disability under the old and new regulations 
should be provided.  Consideration of orthopedic and 
neurologic findings are required.

As to PTSD, the appellant should be provided a current 
examination that takes into account VA and private treatment 
records included in the claims file subsequent to the last VA 
examination in July 1998 to ascertain the current severity of 
the disability.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  The appellant has claimed that his service connected 
back disability has caused him difficulties with his 
employment.  The RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, it 
should be indicated which of the parties 
is responsible for obtaining which 
evidence.  The RO should provide notice 
that satisfies the holdings in 
Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, 
supra, the U.S. Code provisions and any 
other applicable legal precedents.

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 1998.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.

3.  The appellant should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service 
connected back disability.  Pertinent 
orthopedic and neurologic findings should 
be recorded.  The claims file should be 
made available and reviewed by the 
examiner(s) in connection with an 
examination.  The examiner(s) should be 
furnished with a copy of the new and old 
rating criteria, including the interim 
criteria for rating intervertebral disc 
syndrome.  All indicated special tests 
and studies should be accomplished and 
included with the examination report.  
The examination report(s) must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
changes).  

The examiner(s) should provide the 
current diagnoses of all back disability 
and indicate what is at least as likely 
as not related to the service connected 
disability.  Additionally, the 
examiner(s) should describe all vertebrae 
affected by wedging, and indicate whether 
an affected vertebra is at least as 
likely as not related to the service 
connected disability.  The underlined 
standard of proof should be utilized in 
formulating a response.  Functional 
impairment should be described as should 
the affect of the service connected back 
disability on employability.

4.  The appellant should be afforded a VA 
psychiatric examination by a Panel of 
three (3) physicians in order to 
determine the severity of his service 
connected PTSD.  The claims file should 
be made available to and reviewed by the 
examiners in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  

Initially, after reviewing the claims 
file and examining the appellant, the 
examiners should provide diagnoses for 
all Axis I and II psychiatric disorders 
found.  All necessary diagnostic testing 
should be done to determine the full 
extent of any disability present.  If the 
examiners find that no Axis I PTSD 
disorder exists, they should discuss the 
diagnoses of PTSD as indicated in 
previous examinations.

The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 9411 
(as in effect prior to and from November 
7, 1996).  However, the examiners should 
not assign a numerical rating for this 
disability.  The examiners should provide 
a full multiaxial evaluation and he/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale) with an explanation as 
to its meaning.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached should 
be discussed.

5.  The RO should inform the appellant of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  Thereafter, the 
RO should consider whether the criteria 
for submission for assignment of an 
extraschedular evaluation for service 
connected back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

6.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the appellant in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for psychiatric disorders and 
diseases and injuries of the spine).  
This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the appellant fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appellant and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



